EXAMINER’S COMMENT

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: WO 2017/177231 is the closest prior art of record, teaching a passive variable stiffness device [Fig. 8a], comprising: a base plate (304); a pair of parallel variable diameter cylinders (discs 306, 308) having first ends and second ends, each variable diameter cylinder mounted to the base plate so as to be restrained against linear movement and constrained to allow rotation only about its longitudinal axis [see para. 0013, 0044]; a linearly displaceable but rotationally restrained spring assembly (310) comprising a pair of constant force springs located in a space between the variable diameter cylinders.  See Fig. 8a.  The reference fails to disclose a lead screw extending parallel to the longitudinal axes of the variable diameter cylinders, the lead screw coupled to the spring assembly such that rotation of the lead screw will produce a linear displacement of the spring assembly along the length of the lead screw; a lead screw gear train located near the first ends of the variable diameter cylinders and configured to rotate the lead screw upon rotation of the lead screw gear train; a lead screw gear rack residing above the lead screw gear train and in toothed engagement therewith; a cylinder gear train located near the second ends of the variable diameter cylinders and configured to rotate a first one of the variable diameter cylinders upon rotation of the cylinder gear train; a cylinder gear rack residing above the cylinder gear train and in toothed engagement therewith; a pulley attached to the first end of each variable diameter cylinder, and a belt coupling one pulley to the other; a top plate residing above the lead screw gear rack and the cylinder gear rack and connected to both, the top plate constrained to linear movement in a direction substantially perpendicular to the longitudinal axes of the variable diameter cylinders; and a cable coupled to a first one of the constant force springs and extending to and winding partially around a first one of the variable diameter cylinders in a helical fashion, and a cable coupled to a second one of the constant force springs and extending to and winding partially around a second one of the variable diameter cylinders in a helical fashion; wherein, linear movement of the top plate upon application of a sufficient force thereto will be resisted by a restoring force that varies optimally with the displacement of the top plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        March 31, 2022